      Case 20-00436           Doc 26      Filed 03/06/20 Entered 03/06/20 08:32:17                    Desc Main
                                             Document Page 1 of 1

                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

In re:                                                       )             Case No. 20-00436
Ezequiel Ortega                                              )             Chapter 13
Maria J. Ortega                                              )             Judge: A. Benjamin Goldgar
                             Debtors                         )


                           NOTICE OF MOTION AND CERTIFICATE OF SERVICE

      Ezequiel Ortega                                               DAVID M SIEGEL
      PO Box 3052                                                   790 CHADDICK DR
      Oak Park, IL 60303                                            WHEELING, IL 60090


      Maria J. Ortega
      3230 N Central Park Ave
      Chicago, IL 60618

Please take notice that on March 13, 2020 at 10:30 am, a representative of this office shall appear before the
Honorable Judge A. Benjamin Goldgar, at the Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, IL
60085 and present the motion set forth below. Your rights may be affected. You should read these papers
carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have
an attorney, you may wish to consult one.)

I certify that this office caused a copy of this notice to be delivered to the above listed debtors by depositing it in the
U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's CM/ECF
system on March 06, 2020.


                                                                   /s/ Dana Twombly
                                                                   FOR: Glenn Stearns, Chapter 13 Trustee

                            MOTION TO DISMISS FOR UNREASONABLE DELAY
    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to
11 U.S.C. Section 1307 (c) and in support thereof, states the following:
  1. The Debtors filed a petition under Chapter 13 on Tuesday, January 7, 2020.
  2. The Debtors have failed to:
         a. Conclude the regularly scheduled Section 341 Creditor Meeting.
         b. Make all required plan payments.
  3. As a result, the Debtors have failed to comply with the Bankruptcy Code and have caused an unreasonable
  delay that is prejudicial to creditors.

    WHEREFORE, the Trustee prays this case be dismissed for cause pursuant to Section 1307 (c).

                                                                   Respectfully Submitted;

                                                                   /s/ Glenn Stearns
Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650                                    FOR: Glenn Stearns, Chapter 13 Trustee
Lisle, IL 60532-4350
